Citation Nr: 0817104	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel

INTRODUCTION

The veteran had active service from June 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  In an unappealed rating decision in July 1991, the RO 
denied a claim for entitlement to service connection for 
narcolepsy.
  
2.  The evidence added to the record since July 1991, when 
viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The July 1991 rating decision which denied the veteran's 
claim of entitlement to service connection for narcolepsy is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the July 1991 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
narcolepsy have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  The Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
narcolepsy.  The Board observes that a rating decision 
denying service connection was issued in July 1991.  At that 
time, it was determined that the veteran's sleeping disorder 
preexisted service and was not aggravated by service.  The 
veteran did not appeal that decision and it became final.  
38 C.F.R. § 7105.  

He subsequently requested that his claim be reopened in April 
2005.  The request was denied by the RO in a September 2005 
rating decision and again in a March 2006 rating decision.  
The veteran initiated an appeal with the submission of a 
notice of disagreement in April 2006.  A statement of the 
case was issued in December 2006 and the veteran sent in his 
substantive appeal later that month.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  Moray v. Brown, 5 Vet. App. 
211 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), 38 U.S.C.A. § 5103A (West 2002).

As previously noted, the veteran's sleeping disorder was 
originally considered by the RO in July 1991.  At that time, 
the service medical records reflected complaints of sleeping 
problems.  Also of record were two separate medical board 
decisions, one finding that a sleep disorder pre-existed 
service and the other finding that it did not pre-exist 
service.  Following a review of this evidence, the RO 
determined on that the sleep disorder pre-existed service and 
was not aggravated by service.  That decision became final.  

Evidence added to the record since the time of the last final 
RO denial in July 1991 includes a sleep study with analysis 
in December 2005, a private outpatient treatment report from 
January 2006, and a hearing transcript from June 2007.  It is 
noted that none of the post-July 1991 treatment records 
contain a diagnosis of narcolepsy.

The evidence detailed above was not previously before agency 
decision makers and is therefore new; however, it merely 
reflects the same argument put forth by the veteran prior to 
the last final rating decision in July 1991.  This argument 
centers on the veteran's notion that his sleeping disorder 
began in service, and not beforehand.  The new evidence shows 
only ongoing treatment for the claimed disability, but does 
not address incurrence or aggravation of the disability 
during service.

Since, the new evidence, in particular the hearing 
transcript, puts forth the same argument, that being that the 
veteran's sleeping disorder began in service, and was not 
pre-existing, the new evidence is essentially cumulative or 
redundant of evidence already associated with the claims 
file.  As such, it is not material in that it does not relate 
to an unestablished fact necessary to substantiate the claim.  
In addition, nothing in the recently submitted treatment 
records establishes that a sleeping disorder began in 
service, or was aggravated in service, nor do they even 
establish a diagnosis of narcolepsy.  Thus, the recently 
submitted treatment reports and hearing transcript do not 
provide a basis for substantiating the claim.  

As the evidence received since the last final denial in July 
1991 is not both new and material, the application to reopen 
the previously denied claim must fail.  Additionally, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted private treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

A specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, the Board finds that no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for narcolepsy, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


